Per Curiam.

Washington asserts that the court of appeals erred in dismissing his mandamus action. Washington’s claims are meritless.
As the court of appeals properly concluded, Washington, who does not claim that R.C. 2969.25 is inapplicable to mandamus actions, did not comply with the mandatory requirements of that statute in commencing his action. See State ex rel. Zanders v. Ohio Parole Bd. (1998), 82 Ohio St.3d 421, 422, 696 N.E.2d 594, 594-595.
In addition, to the extent that Washington seeks release from prison, mandamus is inappropriate. State ex rel. Larkins v. Aurelius (1998), 84 Ohio St.3d 112, 113, 702 N.E.2d 79, 79-80.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.